                                           Case 4:19-cv-01222-HSG Document 35 Filed 11/16/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ASHON OLIVE-GOFFNER,                            Case No. 19-cv-01222-HSG (PR)
                                   8                    Petitioner,                        JUDGMENT
                                   9             v.

                                  10       HUNTER ANGLEA, Warden, 1
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          For the reasons stated in the Order Denying Petition for a Writ of Habeas Corpus; Denying
                                  14   Certificate of Appealability, judgment is entered in favor of respondent and against petitioner.
                                  15          IT IS SO ORDERED.
                                  16   Dated: November 16, 2020
                                  17

                                  18
                                                                                                    HAYWOOD S. GILLIAM, JR.
                                  19                                                                United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       1
                                  28    Hunter Anglea, the current warden of the prison where Petitioner is incarcerated, has been
                                       substituted as Respondent pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.
